DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is claims the benefit of an effective US filing date from US Provisional applications 62/795,735 and 62/880,754, filed January 23, 2019 and July 31, 2019, respectively.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 23, 2020 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.

Election/Restrictions
Applicant’s election of Group I (i.e. compounds of Formula I or pharmaceutical compositions thereof), claims 1-11, in the reply filed on February 9, 2021 is acknowledged. Further, Applicant’s election of the compound 
    PNG
    media_image1.png
    204
    208
    media_image1.png
    Greyscale
in the same reply FINAL.
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the Examiner searched the compound based on the elected species above, wherein no prior art was found for the elected species.  Accordingly, the scope of the search and examination was expanded further in accordance with MPEP 803.02 to include the compound described in the rejections herein.

Status of Claims
Currently, claims 1-11 are pending in the instant application.  Claims 3-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.
Claims 1, 2, 10 and 11 read on an elected invention and species and are therefore under consideration to the extent that the claims read on the elected species and the expanded scope described above.

Claim Objections
Claim 10 is objected to for depending on a rejected base claim but would be allowable if rewritten in independent form.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

It is noted that with respect to the rejection below, for the purposes of determining if a reference is a “printed publication” for the purposes of 102(a)(1), MPEP 2128 states the following: 

    PNG
    media_image2.png
    99
    480
    media_image2.png
    Greyscale

Specifically regarding electronic publications, such as online databases, as prior art the following is noted:

    PNG
    media_image3.png
    78
    750
    media_image3.png
    Greyscale



Claim(s) 1, 2 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 1797511-85-3, which has an entry date of 08 July 2015.
  Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.
The STN Registry database entry listed above discloses the compound 
    PNG
    media_image4.png
    306
    660
    media_image4.png
    Greyscale
 which reads on the formula (I) where R3 is –C(O)NHR3A where R3A is RB and RB is cyclopropyl substituted by one RC where RC is fluoro; R6 is H; R7 is –NHR7A where R7A is RB where RB is methyl; and R5 is –L1-R5A, where L1 is a covalent bond or NH, R5A is RB where RB is a 6-membered heterocyclic ring substituted by two RC groups which are oxo and heteroaryl, or R5A is RA where RA is NR2 where one R is H and the other is a substituted partially unsaturated heterocyclic group.  Since the compound disclosed in the prior art has the same structure as the instantly claimed compound, each and every required element of the claim is taught and the claim is anticipated.  With respect to the instantly claimed pharmaceutical composition, it is noted that the prior art discloses molar solubility data which describes the anticipatory compound in unbuffered water, which is a pharmaceutically acceptable carrier. Accordingly, the claims are anticipated.


Conclusion



































No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699